   Case: 1:20-cv-01204-PAB Doc #: 4 Filed: 06/02/20 1 of 1. PageID #: 52




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



 Equity Planning Corporation,                    Case No. 1:20-cv-01204

                               Plaintiff,
                -vs-
                                                 JUDGE PAMELA A. BARKER

 Westfield Insurance Company,

                               Defendant.        ORDER


       This matter was removed to this Court on June 1, 2020. For the convenience of the Court,

and by no later than June 15, 2020, the parties are directed to refile herein any motions that were

previously filed in state court and which remained pending at the time of removal.

       IT IS SO ORDERED.



                                                     s/Pamela A. Barker
                                                    PAMELA A. BARKER
Date: June 2, 2020                                  U. S. DISTRICT JUDGE
